   Case 2:20-mj-13551-LDW Document 9 Filed 12/16/20 Page 1 of 3 PageID: 14




                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY




UNITED STATES OF AMERICA                               :
                                                       :
          vs.                                          :       Case No. 20-13551
                                                       :
GLEN TURNER                                            :




                    MOTION FOR SPECIAL ADMISSION PRO HAC VICE


          The Defendant, Glen Turner respectfully requests that this Court grant special admission

Pro Hac Vice of Steven P. Patrizio, Esquire to represent him with local counsel, Kenneth A.

Young, Esquire in this matter and avers as follows:

          1. On December 10, 2020, the Defendant, Mr. Glen Turner was arrested on a Criminal

Complaint in the United States District Court for the District of New Jersey for the charges of

Conspiracy to Distribute and Possess with Intent to Distribute Methamphetamine.

          2. The Defendant requests that his attorney, Steven Patrizio, Esquire be specially

admitted Pro Hac Vice to represent him with local counsel, Kenneth A. Young, Esquire in this

matter.

          3. Kenneth A. Young, Esquire was admitted to the United States District Court for the

District of New Jersey on December 20, 1995 and has entered his appearance in this matter.
   Case 2:20-mj-13551-LDW Document 9 Filed 12/16/20 Page 2 of 3 PageID: 15




       4. Steven P. Patrizio, Esquire is member in good standing of the Bar of the

Commonwealth of Pennsylvania and is admitted to practice before the United States District

Court for the Eastern District of Pennsylvania, the United States Court of Appeals for the Third

Circuit and the Supreme Court of the United States of America. (Attached hereto as Exhibit A is

a sealed Certificate of the Clerk of the Supreme Court of the Commonwealth of Pennsylvania

that Steven P. Patrizio, Esquire is in good standing member of the Bar of the Commonwealth of

Pennsylvania.)

       5. There will be no prejudice to the government by the relief requested.

       6. Undersigned counsel has spoken with AUSA Samantha Christine Fasanello, Esquire

who does not object to this Motion.

       WHEREFORE, Defendant requests that Setven P. Patrizio, Esquire be specially admitted

Pro Hac Vice to represent him in this matter.


                                                Respectfully submitted,

                                             /s/ Kenneth A. Young
                                         BY: _________________________________
                                             KENNETH A. YOUNG, ESQUIRE
                                             Attorney for Defendant
                                             GLEN TURNER


DATED: December 16, 2020
   Case 2:20-mj-13551-LDW Document 9 Filed 12/16/20 Page 3 of 3 PageID: 16




                          UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY




UNITED STATES OF AMERICA                          :
                                                  :
       vs.                                        :      Case No. 20-13551
                                                  :
GLEN TURNER                                       :




                                  PROOF OF SERVICE


       I, KENNETH A. YOUNG, ESQUIRE, do hereby certify that a true and

correct copy of the within Motion for Special Admission Pro Hac Vice was served upon

the following by electronic service:


       Samantha Fasanello, Esquire and Robert Frazer, Esquire
       Assistant United States Attorneys
       Office of the United States Attorney
       District of New Jersey
       970 Broad Street
       Newark, NJ 07102

                                          /s/ Kenneth A. Young
                                   BY:    _________________________________
                                          KENNETH A. YOUNG, ESQUIRE
                                          Attorney for Defendant
                                          GLEN TURNER


DATED: December 16, 2020
